               Case 2:19-cv-01114-BJR Document 86 Filed 08/24/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
      SETONDJI VIRGILE NAHUM                               Case No.: 19-cv-01114-BJR
 9
                                    Plaintiff,
10                                                         ORDER
             v.
11
      THE BOEING COMPANY, et al.
12
                                    Defendants.
13

14
                                        I.       INTRODUCTION
15
            Before the Court is pro se Plaintiff Setonji Nahum’s (“Plaintiff”) Motion to Compel the
16
     Defendants The Boeing Company (“Boeing”) and one of its managers, Jeffrey Dillaman,
17
     (collectively, “Defendants”) to Comply With [sic] Court Issued Standing Order for All Civil Cases
18
     and Court Specified Requirement In Docket 77. See Dkt. No. 80. The Court has previously laid
19
     out the facts of the case. See Dkt. No. 61. On August 24, 2020, the Court held a telephonic hearing
20
     and heard arguments regarding the parties’ pending discovery disputes. Present on the call was
21
     Plaintiff Nahum; and Emily Bushaw and Kathryn Ranieri representing Defendants Boeing and
22
     Jeffrey Dillaman. After considering the parties’ arguments, briefs, and the other documents
23
     submitted in support of and in opposition to the motion, the Court hereby ORDERS as follows:
24
                                                     1
25

26
           Case 2:19-cv-01114-BJR Document 86 Filed 08/24/20 Page 2 of 2



 1   1. Plaintiff shall present to Defendants a list of those persons whose names are contained in

 2      his interrogatories that are Boeing managers and as to whom Plaintiff has requested emails.

 3      Along with the names, Plaintiff shall provide to Defendants specific search terms to narrow

 4      the subject matter of the requested emails. Provided that Plaintiff furnishes such terms,

 5      Defendants shall produce all relevant emails sent to and from Plaintiff and the persons

 6      named on the list.

 7   2. By no later than Friday, August 28, 2020, Plaintiff shall furnish to Defendants’ counsel a

 8      signed Release of Records for relevant documents pertaining to his presently existing

 9      complaints concerning his employment at LMI Aerospace, Inc.

10   3. It is the Court’s understanding that this order resolves all current discovery disputes

11      between the parties.

12   4. Having resolved the pending discovery disputes in this matter, the Court hereby DENIES

13      Plaintiff’s Motion to Compel the Defendants to Comply With [sic] Court Issued Standing

14      Order for All Civil Cases and Court Specified Requirement In Docket 77 [Dkt. No. 80] as

15      moot.

16

17      IT IS SO ORDERED this 24th day of August, 2020.

18

19
                                                     _______________________________
20                                                   BARBARA J. ROTHSTEIN
                                                     UNITED STATES DISTRICT JUDGE
21

22

23

24
                                                 2
25

26
